DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed under AFCP 2.0 on 05/11/2021 are acknowledged. 
In view of applicants’ arguments and amendments to the claims, the previous Claim Objections have been withdrawn. 
The withdrawn claims 31 and 33 are subjected to rejoinder. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
In claim 1, in the definitions for variables, replace “Xaa10 is;” with “Xaa10 is Arg, Lys, His, AMF, Phg, or Val;”
In claim 33, line 2, delete “or prophylactically”. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to uncover a reference that teaches applicants’ claimed peptide with the recited limitations. Criticality is in the recited linkers at specific positions in the peptide, in combination with structural features of Xaa1 to Xaa12. Though structurally similar macrocyclic polypeptides are known, for example US 2014/0294898, but differ in the linkers.  None of the prior art gives an indication to the skilled person(s), which would motivate them to modify the structurally similar cyclic polypeptides in such a way as to arrive at the presently claimed cyclic peptides with specific linkers. 
For the method claims, applicants described the link between claimed cyclic peptides and claimed diseases, also showed the supporting data in the specification, see Examples. Based on the disclosure, a skilled person would have recognized that the claimed macrocyclic polypeptides are effective for the treatment of the recited conditions/diseases in the claims. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM

Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658